Citation Nr: 0322134	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from February 1965 to December 
1967.

In June 1994 the veteran filed a claim seeking service 
connection for bilateral hearing loss.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, issued a rating decision dated in October 1995, which 
denied the veteran's claim.  The veteran was notified of the 
RO's decision and his appellate rights in a letter dated in 
November 1995.  The veteran did not appeal the RO's decision, 
and the October 1995 rating decision became final.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the RO in 
Boise, Idaho, which denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran filed a timely notice of disagreement, and the RO 
provided a statement of the case in June 2001.  Later that 
month, the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

The Board notes that the RO appears to have reopened the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss without first determining whether new 
and material evidence has been submitted.  However, "the 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Therefore, before the 
Board can adjudicate the veteran's claim on the merits, it 
must first determine whether new and material evidence has 
been submitted to reopen the veteran's previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  




REMAND

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  However, in November 2000 the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C.A. § 5103 (West 2002)).  These recent 
changes in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

More specifically, the VCAA contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
and notification as to evidentiary requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
in which the RO provided VCAA notification).

In the present case, the veteran does not appear to have been 
properly advised of the notice and duty-to-assist provisions 
of the VCAA.  See Quartuccio, supra; see also Charles, supra.  
VA has not satisfied its duty to assist the appellant in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA, as to the issue currently on appeal.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (codified as amended at 38 
U.S.C.A. §§ 5103 and 5103A (West 2002)).  

Therefore, the matter on appeal is remanded for the following 
action:

1.	The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.	After the development requested above has 
been completed to the extent possible and 
the veteran has had an opportunity to 
respond, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



